This action is brought by the plaintiff Board of Commissioners against the defendant treasurer of the county, the relief asked being that the bonds issued by the commissioners of said county be declared invalid and the treasurer be enjoined from paying the interest on said bonds. It (661)  is to be observed that there is no allegation that the defendant has any funds in his hands applicable to such purpose, or that he threatens or proposes to pay any public funds on such bonds or the interest thereon. As the basis for invoking the injunctive power of the Court the complaint is fatally defective.
Action dismissed.